COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Erna Aletta Cox v. Kevin Stuart Cox

Appellate case number:    01-21-00521-CV

Trial court case number: 2020-28443

Trial court:              247th District Court of Harris County

       On November 29, 2021, Appellant Erna Aletta Cox filed two motions for subpoenas “in
order to establish truth of fact.” This Court lacks jurisdiction to issue subpoenas. See TEX.
GOV’T CODE § 22.220(a) (“Each court of appeals has appellate jurisdiction of all civil cases
within its district . . . “); see also TEX. R. CIV. P. 205 (discussing discovery from non-parties,
including subpoena requirements, in the trial court). We deny Appellant’s motions.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                     Acting individually


Date: December 14, 2021